Citation Nr: 0534207	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984, and from August 1989 to July 1993.  The 
veteran died in March 2001.  The appellant is the veteran's 
father.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that in February 2002, the appellant appeared 
before a Decision Review Officer at the RO level to present 
testimony on the issue on appeal.  The transcript of that 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that she died 
in March 2001, and lists the cause of death as metastatic 
appendix cancer.

2.  The evidence is in equipoise as to whether the veteran's 
metastatic appendix cancer was medically related to her 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the cause 
of the veteran's death was incurred in her active service.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.  §§ 3.102, 3.303, 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2005).  As will be discussed below, the Board 
finds that service connection for the veteran's cause of 
death is warranted.   As such, a discussion of the VCAA is 
not needed.

Service Connection for Cause of Death

The appellant, the veteran's father, is seeking service 
connection for the cause of the veteran's death.  He contends 
that the veteran's appendix cancer was caused by her exposure 
to toxins during her service in the Persian Gulf.  
Specifically, he contends that she was exposed to depleted 
uranium from spent munitions used to destroy tanks, the nerve 
agents sarin and cyclosarin, and petrochemical fumes from 
burning oil wells, all of which contributed to the 
development of her cancer.  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Referable to the depleted uranium allegation, it is noted 
that service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by additional methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service-connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2005).  Cancer of the appendix is not one 
of the specified cancers; therefore, this presumption is not 
further discussed.

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation. 38 C.F.R. § 3.311(a)(1).  The 
Board notes that the regulation lists "any cancer" as being 
a "radiogenic disease," and therefore is applicable in this 
instance.

Third, regardless of whether the claimed disability is listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered on a direct basis under 
38 C.F.R. 
§ 3.303(d), in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, referable to direct service connection, the 
Board notes that the veteran's service personnel records and 
documents from the Center for Unit Records Research, as well 
as her own personal statements and photographic evidence all 
confirm that the veteran's service included "cannibalizing" 
tanks that were damaged or destroyed by depleted uranium 
munitions, being exposed to sarin and cyclosarin nerve 
agents, and being in the vicinity of burning petroleum fires 
for extended periods of time.  The record also contains, 
however, competent medical opinions that differ on the 
question of the etiology of the veteran's metastatic appendix 
cancer, and whether these toxic exposures in fact caused the 
cancer from which she died.  A discussion of these opinions 
is therefore necessary.

During her lifetime, the veteran initiated a claim for 
service connection for cancer based on her toxic exposures in 
the Persian Gulf.  In August 2000, she underwent a Gulf War 
Protocol examination and was added to the Gulf War Registry.  
She reported a full history of her toxic exposures during 
service, which as mentioned above, have been fully confirmed 
by the record.  Also discussed was the lack of any pre- or 
post-war exposure, and the progression of her cancer, 
initially diagnosed in 1997.  

The VA physician who conducted the protocol exam stated that 
the veteran's intensive exposure to uranium radiation, 
chemical warfare agents, and petrochemicals, coupled with the 
timing of the onset of her cancer, strongly supported an 
association.  He further indicated that the rapid spread of 
her cancer suggested that her immune system was weakened.  He 
posited that the weakening was most likely the result of the 
petrochemicals to which she was exposed.  He concluded that 
it was "more likely than not that her cancer could have been 
caused by uranium radiation." 

This same physician reviewed the evidence again in September 
2003, in conjunction with the appellant's claim.  He 
reaffirmed his conclusions of August 2000, and stated that 
after evaluating close to 800 Persian Gulf War veterans, he 
was "firmly convinced that [the veteran's] cancer was caused 
by her exposure to depleted uranium."  He recognized the 
divided opinions on the subject of an association between 
Gulf War illnesses, like cancer, and the multitude of 
environmental hazards which were present in the war theater.  
He indicated that differences of opinion are to be expected 
in the realm of evolving scientific efforts.  He concluded, 
however, that he strongly affirmed the hypothesis supporting 
an association, based on his experience both in examining 
this subset of veterans, as well as his participation in the 
National Forum on this topic, organized by the Center for 
Diseases Control and Prevention, the Department of Health & 
Human Services, the Department of Defense, and VA, at which 
time top scientists emphasized a connection. 

The veteran's private treating oncologist also submitted an 
opinion in September 2003 referable to a medical nexus.  He 
described the veteran's exposure during service to the 
particular environmental hazards at issue.  He stated that 
"[w]hile no one can state with absolute certainty which, if 
any, of these agents was the specific cause of her fatal 
tumor, it remains highly likely that one probably did or a 
combination of them was the ultimate etiologic agent."  He 
concluded by stating there was "no doubt whatsoever" in his 
mind that her Gulf War exposure to multiple carcinogenic 
agents was responsible for her death. 

There is one opinion of record that stands for the opposite 
proposition, i.e., that there is no medical nexus in this 
case.  In November 2002, a VA examiner was asked to review 
the veteran's file and render an opinion as to the etiology 
of her cancer.  Upon reviewing the medical records, this 
examiner indicated that it was impossible to determine 
whether the veteran's carcinoma was caused by her exposure to 
depleted uranium.  He explained that, given the relatively 
small numbers of individuals exposed, there could be no 
scientific basis to determine a causal relationship between 
exposure to depleted uranium and her relatively rare form of 
cancer.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the examiners, 
who properly reported the veteran's military exposure history 
and reviewed her medical records, as sufficient to place the 
evidence in equipoise as to whether there is a nexus, or 
link, between the veteran's cancer and her active duty 
military service.  Each physician had access to the claims 
file and specifically referenced reviewing that medical 
evidence.  Each offered a reasoned basis for his opinion.  
None of the opinions appears to based on inaccurate facts.  
Thus, they are of equal weight.

In light of the conflicting medical opinions, and the 
particular facts demonstrated in this case, the Board 
concludes that there is an approximate balance of positive 
and negative evidence showing that the metastatic appendix 
cancer that directly caused the veteran's death was as likely 
as not incurred as the result of toxic exposures during 
military service.  Accordingly, service connection for the 
veteran's cause of death is warranted. 

Having found that service connection for the cause of the 
veteran's death is warranted on a direct basis, the Board 
finds that any discussion as to the radiogenic disease 
provisions under 38 C.F.R. § 3.311 is moot.


ORDER

Entitlement to service connection for the veteran's cause of 
death is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


